          Case 2:20-cv-01956-DWL Document 6 Filed 10/08/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Briana McKnight,                                  No. CV-20-01956-PHX-DWL
10                 Plaintiff,                          ORDER
11   v.
12   Brian McKnight, et al.,
13                 Defendants.
14
15           The Court has an independent obligation to determine whether it has subject-
16   matter jurisdiction.   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999).

17   Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, “[i]f the court
18   determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

19   action.”

20           Diversity jurisdiction exists when there is complete diversity of citizenship
21   between the plaintiff and the defendants and the amount in controversy exceeds $75,000,
22   exclusive of interests and costs. 28 U.S.C. § 1332. A controversy meets this requirement

23   when “all the persons on one side of it are citizens of different states from all the persons

24   on the other side.” Strawbridge v. Curtiss, 7 U.S. 267 (1806).

25           The party seeking to invoke diversity jurisdiction has the burden of

26   proof, Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986), by a preponderance of the
27   evidence. McNatt v. Allied-Signal, Inc., 972 F.2d 1340 (9th Cir. 1992); see 13B Federal
28   Practice § 3611 at 521 & n. 34. “Absent unusual circumstances, a party seeking to
         Case 2:20-cv-01956-DWL Document 6 Filed 10/08/20 Page 2 of 3



 1   invoke      diversity    jurisdiction    should     be    able    to allege affirmatively the
 2   actual citizenship of the relevant parties.” Kanter v. Warner-Lambert Co., 265 F.3d 853,
 3   857 (9th Cir. 2001).
 4            As to individual natural persons, an allegation about an individual’s residence does
 5   not establish his or her citizenship for purposes of establishing diversity jurisdiction. “It
 6   has long been settled that residence and citizenship [are] wholly different things within
 7   the meaning of the Constitution and the laws defining and regulating the jurisdiction of
 8   the . . . courts of the United States; and that a mere averment of residence in a particular
 9   state is not an averment of citizenship in that state for the purpose of jurisdiction.”
10   Steigleder v. McQuesten, 198 U.S. 141, 143 (1905). “To be a citizen of a state, a natural
11   person must first be a citizen of the United States. The natural person’s state citizenship
12   is then determined by her state of domicile, not her state of residence. A person’s
13   domicile is her permanent home, where she resides with the intention to remain or to
14   which she intends to return.” Kanter, 265 F.3d at 858-59 (emphasis added) (citations
15   omitted).
16            Plaintiff brings this action asserting diversity as the sole basis of the Court’s
17   subject matter jurisdiction. (Doc. 1 ¶ 5.) Plaintiff failed to allege the citizenship of
18   Defendant Brian McKnight. (Id. ¶ 2.) Plaintiff also failed to affirmatively plead her own
19   citizenship. She alleges she “is, and was at all times mentioned herein, a resident of the
20   State of Arizona, where she maintains her permanent address and is registered to vote.”
21   (Doc. 1 ¶ 1.) While these allegations strongly suggest that she is likely a citizen of
22   Arizona for diversity purposes, the Court will require Plaintiff to simplify the matter by
23   affirmatively alleging that Arizona is her domicile.
24            Plaintiff must amend the Complaint to correct these deficiencies. 1 NewGen, LLC
25   v. Safe Cig, LLC, 840 F.3d 606, 612 (9th Cir. 2016) (“Courts may permit parties to
26   amend defective allegations of jurisdiction at any stage in the proceedings.”).
27
     1
            This amended complaint pursuant to court order will not affect Plaintiff’s right
28   under Rule 15(a)(1) to later amend once as a matter of course, if she chooses to do so.
     See, e.g., Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1006-09 (9th Cir. 2015).

                                                  -2-
       Case 2:20-cv-01956-DWL Document 6 Filed 10/08/20 Page 3 of 3



 1   Defendant’s citizenship can be pled on information and belief. Carolina Cas. Ins. Co. v.
 2   Team Equipment, Inc., 741 F.3d 1082, 1087 (9th Cir. 2014) (allowing plaintiff to plead
 3   jurisdictional allegations on information and belief “where the facts supporting
 4   jurisdiction [were] not reasonably ascertainable by the plaintiff”).
 5          IT IS ORDERED that by October 15, 2020, Plaintiff shall file an amended
 6   complaint properly alleging the named parties’ citizenship.
 7          IT IS FURTHER ORDERED that if Plaintiff fails to timely file its supplement,
 8   the Clerk of the Court shall dismiss this case, without prejudice, for lack of subject matter
 9   jurisdiction.
10          Dated this 8th day of October, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
